

116 HR 8187 IH: Protection and Advocacy in Education Act
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8187IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2020Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo authorize grants to establish a national education protection and advocacy program to enforce the rights and protections under the Individuals with Disabilities Education Act, the Americans with Disabilities Act of 1990, and section 504 of the Rehabilitation Act of 1973, and for other purposes.1.Short titleThis Act may be cited as the Protection and Advocacy in Education Act.2.Grants to establish a national education protection and advocacy program(a)DefinitionsIn this section:(1)American Indian consortiumThe term American Indian consortium has the meaning given the term in section 102 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15002).(2)Educational settingThe term educational setting includes any setting, including Federal, in which a student (including a child, youth, or an adult) eligible for education and related services under the Acts listed in subsection (b) receives such services.(3)SecretaryThe term Secretary means the Secretary of Education.(4)Protection and advocacy systemThe term protection and advocacy system means a protection and advocacy system established under section 143 of the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15043 et seq.).(b)EstablishmentThe Secretary shall make grants to a protection and advocacy system for the purpose of protecting and advocating for the educational needs of children, youth, and adults who are (or may be) eligible for services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794 et seq.), or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(c)Uses of fundsA protection and advocacy system may use a grant under this section to—(1)monitor compliance with, and identify conditions and practices that violate the Acts described in subsection (b);(2)advocate for—(A)safe and humane conditions and the elimination of aversive and dangerous practices at educational settings, including seclusion and restraint;(B)redress of violations of the law and, provide representation in dispute resolution; and(C)systemic change in educational setting to address violations; and(3)pursue administrative, legal, and other appropriate remedies to ensure that children, youth, and adults with disabilities are receiving the educational services and rights to which they are entitled under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794 et seq.), and the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(d)System requirementsTo be eligible for a grant under this section, a protection and advocacy system shall—(1)have the authority to investigate incidents of abuse and neglect of youth, children, and adults with disabilities in educational settings if the incidents are reported to the protection and advocacy system or if there is probable cause to believe that the incidents occurred;(2)have the authority to pursue legal, administrative, and other appropriate remedies or approaches to ensure the protection of, and advocacy for, the rights of children, youth, and adults who are eligible or who may be eligible for assistance under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.), the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.), or section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794); and(3)have the same authorities as set forth in the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15001 et seq.) and any regulations issued under such Act, including the authority to access individuals, records, and educational settings. (e)ApplicationA protection and advocacy system shall submit an application to address the needs of children, youth, and adults with disabilities in educational settings described in subsection (b) to the Secretary at such time, in such form and manner, and accompanied by such information as the Secretary may require.(f)Appropriations less than $6,600,000(1)In generalWith respect to any fiscal year in which the amount appropriated pursuant to subsection (k) to carry out this section is less than $6,600,000, the Secretary shall make grants from such amount among protection and advocacy systems that apply for a grant under this section.(2)Amount of grantThe amount of a grant under paragraph (1) shall not be less than—(A)$120,000 for a protection and advocacy system located in 1 of the several States, the District of Columbia, or the Commonwealth of Puerto Rico; and(B)$60,000 for a protection and advocacy system located in American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, the United States Virgin Islands, or the American Indian Consortium.(g)Appropriations of $6,600,000 or more(1)In generalWith respect to any fiscal year in which the amount appropriated pursuant to subsection (k) to carry out this section is not less than $6,600,000, the Secretary shall make grants from such amount not later than October 1 of the fiscal year to protection and advocacy systems that apply for a grant under this section.(2)Amount of grantSubject to paragraph (3), the amount of a grant to a protection and advocacy system under paragraph (1) shall be equal to an amount bearing the same ratio to the total amount appropriated for the fiscal year involved pursuant to subsection (k) as the population of the State in which the grantee is located bears to the population of all States.(3)MinimumsThe amount of a grant under paragraph (1) shall not be less than—(A)$120,000 for a protection and advocacy system located in one of the several States, the District of Columbia, or the Commonwealth of Puerto Rico; and(B)$60,000 for a protection and advocacy system located in American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, the United States Virgin Islands, or the American Indian Consortium.(4)AdjustmentFor each fiscal year in which the total amount appropriated under subsection (k) to carry out this section is $10,000,000 or more, and such appropriated amount exceeds the total amount appropriated to carry out this section in the preceding fiscal year, the Secretary shall increase each of the minimum grant amounts described in subparagraphs (A) and (B) of paragraph (3) by a percentage equal to the percentage increase in the total amount appropriated under subsection (k) to carry out this section between the preceding fiscal year and the fiscal year involved.(h)Direct paymentNotwithstanding any other provision of law, the Secretary shall pay directly to any protection and advocacy system that complies with this section, the total amount of the grant for such system, unless the system provides otherwise for such payment.(i)Annual reportEach protection and advocacy system that receives a grant under this section shall submit an annual report to the Secretary concerning the services provided to protect and advocate for the educational needs of children, youth, and adults who are (or may be) eligible for services under the Individuals with Disabilities Education Act (20 U.S.C. 1400 et seq.) or section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794), or the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(j)Administrative, reporting, and oversight requirementsTo the extent possible, reporting, monitoring, program financing, and other administrative and oversight requirements established by the Secretary under this section shall be consistent with the administrative, reporting, and oversight requirements for a protection and advocacy system under the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 150001 et seq.).(k)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out the provisions in this section for each of fiscal years 2021 through 2030.(l)Technical assistance(1)Appropriations of less than $6,750,000For any fiscal year in which the amount appropriated to carry out this section is less than $6,750,000, the Secretary shall set aside 1 percent of the funds appropriated (but not less than $50,000) to make a grant to a national organization with experience in providing training and technical assistance to protection and advocacy systems to provide such training and technical assistance.(2)Appropriations of not less than $6,750,000For any fiscal year in which the amount appropriated to carry out this section is not less than $6,750,000, the Secretary shall set aside 2 percent of the funds appropriated to make a grant to a national organization with experience in providing training and technical assistance to protection and advocacy systems to provide such training and technical assistance.(m)Supplement, not supplantA protection and advocacy system shall use funds under this section only to supplement the funds that would, in the absence of such funds, be made available from non-Federal funds for the uses described in subsection (c), and not to supplant such funds.(n)Carryover and program incomeAny amount paid to a protection and advocacy system for a fiscal year under this section that remains unobligated at the end of such fiscal year shall remain available to such system for obligation during the subsequent fiscal year. Program income generated from such amount shall remain available for 2 additional fiscal years after the year in which such amount was paid to the protection and advocacy system.